FORM




WASHINGTON PRIME GROUP INC.
EMPLOYEE RESTRICTED STOCK UNIT AWARD AGREEMENT


This Restricted Stock Unit Award Agreement (“Agreement”) made as of __________,
2017 (the “Award Date”) among Washington Prime Group Inc., an Indiana
corporation (the “Company”), its subsidiary, Washington Prime Group, L.P., an
Indiana limited partnership and the entity through which the Company conducts
substantially all of its operations (the “Partnership”), and the individual
listed as participant on the signature page hereto (the “Participant”).
Recitals
A.The Participant is an employee of the Company or one of its Affiliates and
provides services to the Partnership.


B.The Partnership has adopted the Partnership’s 2014 Stock Incentive Plan (as
further amended, restated or supplemented from time to time hereafter, the
“Plan”) to provide, among others, employees of the Partnership or an Affiliate
(including the Company) with equity-based incentives to maintain and enhance the
performance and profitability of the Partnership and the Company. Capitalized
terms used herein without definitions shall have the meanings given to those
terms in the Plan unless otherwise indicated.


C.This Award is intended to comply with the terms of the Plan, and if there are
any inconsistencies or ambiguity between the same, then the terms of the Plan
shall control.


D.This Agreement evidences an award (the “Award”) of the number of Restricted
Stock Units specified in Section 2 of this Agreement, as approved by the
Committee.


NOW, THEREFORE, the Company, the Partnership and the Participant agree as
follows:
1.Administration; Incorporation of the Plan. This Award shall be administered by
the Committee which has the powers and authority as set forth in the Plan. The
Committee will make the determinations and certifications required by this Award
as promptly as reasonably practicable following the occurrence of the event or
events necessitating such determinations or certifications. The provisions of
the Plan are hereby incorporated by reference as if set forth herein. Should
there be any conflict between the terms of this Agreement on the one hand, and
the Plan on the other hand, the terms of this Agreement shall prevail.
 
2.Award.


(a)Grant of RSUs. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Participant is hereby granted _______
Restricted Stock Units as of the Award Date. Each Restricted Stock Unit
represents a conditional right to receive one share of Common Stock.


(b)Vesting. The Restricted Stock Units granted hereunder will vest and become
nonforfeitable with respect to one-third of the Award on each of the first,
second and third anniversaries of the Award Date (each such date, a “Vesting
Date”), provided that the Participant is employed by


1

--------------------------------------------------------------------------------

FORM


the Company through the applicable Vesting Date and is in continued compliance
with the provisions of Section 7 of this Agreement. Unless otherwise determined
by the Board or the Committee, and except as set forth in the following
paragraph hereof, upon a termination of Participant’s employment with the
Company for any reason prior to the third anniversary of the Award Date, all of
the then unvested Restricted Stock Units granted hereunder shall be forfeited
without any consideration, and the Participant shall have no further rights
thereto.


Notwithstanding the foregoing, in the event of a termination of Participant’s
employment with the Company prior to the third anniversary of the Award Date,
Participant’s then unvested Restricted Stock Units shall be forfeited, unless
such termination is in connection with a Change in Control, in which case the
Participant’s then unvested Restricted Stock Units shall be treated in the
manner set forth in the Plan.
(c)Settlement. As soon as practicable following the applicable Vesting Date (but
in no event later than March 15th of the calendar year following the calendar
year in which the applicable Vesting Date occurs), subject to Section 4
(pertaining to withholding of taxes), the Company shall deliver to the
Participant one share of Common Stock in respect of each of the Restricted Stock
Units that vested as of such Vesting Date free of any restrictions.


3.Restrictions. Subject to any exceptions set forth in the Plan, no Restricted
Stock Unit granted hereunder may be sold, exchanged, transferred, assigned,
pledged, hypothecated or otherwise disposed of or hedged, in any manner
(including through the use of any cash-settled instrument), whether voluntarily
or involuntarily and whether by operation of law or otherwise, other than by
will or by the laws of descent and distribution. Any sale, exchange, transfer,
assignment, pledge, hypothecation, or other disposition in violation of the
provisions of this Section 3 will be null and void and any Restricted Stock Unit
which is hedged in any manner will immediately be forfeited. All of the terms
and conditions of the Plan and this Agreement will be binding upon any permitted
successors and assigns. Except as provided in Section 5 of this Agreement, a
Restricted Stock Unit shall not entitle the Participant to any incidents of
ownership (including, without limitation, dividend and voting rights) in any
Share until the Participant is issued the Share to which such Restricted Stock
Unit relates pursuant to Section 2(c) hereof.


4.Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Participant for federal, state, local or
foreign income tax purposes with respect to any Restricted Stock Units, the
Participant will pay to the Company or make arrangements satisfactory to the
Company regarding the payment of any United States federal, state or local or
foreign taxes of any kind required by law to be withheld with respect to the
Restricted Stock Units. The obligations of the Company under this Agreement
shall be conditioned on compliance by the Participant with this Section 4, and
the Company shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Participant, including
deducting such amount from the delivery of Shares issued upon settlement of the
Restricted Stock Units, that gives rise to the withholding requirement.


5.Dividend Equivalent Rights. So long as the Award is outstanding, the
Participant shall be paid dividend equivalent payments equal to the regular cash
dividends paid on the shares of Common Stock covered by this Award as if such
Shares had been delivered pursuant to such Award, notwithstanding that such
Shares are in respect of unvested Restricted Stock Units, provided such
Restricted Stock Units shall not theretofore have been forfeited pursuant to the
terms of the Award. Such amounts will be paid in cash at the same time as the
applicable dividends are paid on shares of Common Stock. For the avoidance of
doubt, the provisions of this Section 5 shall not apply to any extraordinary
dividends or distributions. The


2

--------------------------------------------------------------------------------

FORM


Participant will have only the rights of a general unsecured creditor of the
Company in respect of such dividend equivalent payments until paid as specified
herein.


6.Tax Representations. The Participant hereby represents and warrants to the
Company as follows:


(a)    The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this Award and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its employees or agents.
(b)    The Participant understands that the Participant (and not the Company)
shall be responsible for the Participant’s own tax liability that may arise as a
result of this Award or the transactions contemplated by this Agreement.
7.Restrictive Covenants. 


(a)Confidential Information.  During such time as the Participant is employed by
the Company and thereafter, the Participant shall keep secret and retain in the
strictest confidence, and shall hold in a fiduciary capacity for the benefit of
the Company all secret or confidential information, knowledge or data relating
to the Company or any of its affiliated companies, and their respective
businesses, including without limitation, any data, information, ideas,
knowledge and papers pertaining to the customers, prospective customers,
prospective products or business methods of the Company, including without
limitation the business methods, plans and procedures of the Company, that shall
have been obtained by the Participant during the Participant’s employment by the
Company or any of its affiliated companies and that shall not be or become
public knowledge (other than by acts by the Participant or representatives of
the Participant in violation of this Agreement).  After termination of the
Participant’s employment with the Company, the Participant shall not, without
the prior written consent of the Company or as may otherwise be required by law
or legal process after reasonable advance written notice to the Company, use,
communicate or divulge any such information, knowledge or data, directly or
indirectly, to anyone other than the Company and those designated by it. 
Nothing contained in this Agreement shall prohibit the Participant from
disclosing or using information (i) which is now known by or hereafter becomes
available to the general public (other than by acts by the Participant or
representatives of the Participant in violation of this Agreement); (ii) which
became known to the Participant from a source other than Company, or any of its
subsidiaries or affiliates, other than as a result of a breach (known or which
should have been known to the Participant) by such source of an obligation of
confidentiality owed by it to Company, or any of its subsidiaries or affiliates
(but not if such information was known by the Participant at such time of
disclosure or use to be confidential); (iii) in connection with the proper
performance of Participant’s duties to the Company, (iv) which is otherwise
legally required (but only if the Participant gives reasonable advance notice to
the Company of such disclosure obligation to the extent legally permitted, and
cooperates with the Company (at the Company’s expense), if requested, in
resisting such disclosure) or (v) which is reasonably appropriate in connection
with a litigation or arbitration related to Participant’s employment with the
Company or this Agreement.


(b)Non-competition. During the period commencing on the Award Date and ending
six months after the termination of Participant’s employment by the Company (the
“Covenant Period”), the Participant shall not engage in, have an interest in, or
otherwise be employed by or, as an owner, operator, partner, member, manager,
employee, officer, director, consultant, advisor, lender, or


3

--------------------------------------------------------------------------------

FORM


representative, associate with, or permit Participant’s name to be used in
connection with the activities of, any business or organization engaged in the
ownership, development, management, leasing, expansion or acquisition of indoor
or outdoor shopping centers or malls (the “Business”) that, (i) if such business
or organization is a public company, has a market capitalization of greater than
$1 billion or, (ii) if such business or organization is a private company, has
assets which may be reasonably valued of more than $1 billion, in (x) North
America or (y) any country outside of North America in which the Company or any
of its affiliates is engaged in the ownership, development, management, leasing,
expansion or acquisition of indoor or outdoor shopping centers or malls, or has
indicated an intent to do so or interest in doing so as evidenced by a written
plan or proposal prepared by or presented to senior management of the Company
prior to the Date of Termination; other than for or on behalf of, or at the
request of, the Company or any affiliate; provided, that passive ownership of
less than two percent (2%) of the outstanding stock of any publicly traded
corporation (or private company through an investment in a hedge fund or private
equity fund, or similar vehicle) shall not be deemed to be a violation of this
Section 7(b) solely by reason thereof.  Notwithstanding the foregoing, the
provisions of this Section 7(b) shall not be violated by the Participant being
employed by, associating with or otherwise providing services to a subsidiary,
division or unit of any entity where such entity has a subsidiary, division or
unit (other than the subsidiary, division or unit with which the Participant is
employed, associated with or otherwise provides services to) which is engaged in
the Business so long as the Participant does not provide services or advice,
with or without specific compensation, to the subsidiary, division or unit
engaged in the Business.


(c)Non-solicitation of Employees.  During the Covenant Period, the Participant
shall not, directly or indirectly, (i) induce or attempt to induce any employee
of the Company to leave the employ of the Company or in any way interfere with
the relationship between the Company, on the one hand, and any employee thereof,
on the other hand, (ii) hire any person who was an employee of the Company until
six (6) months after such individual’s employment relationship with the Company
has been terminated or (iii) induce or attempt to induce any customer, supplier,
licensee or other business relation of the Company to cease doing business with
the Company, or in any way knowingly interfere with the relationship between any
such customer, supplier, licensee or business relation, on the one hand, and the
Company, on the other hand; provided, that solicitations incidental to general
advertising or other general solicitations in the ordinary course not
specifically targeted at such persons and employment of any person not otherwise
solicited in violation hereof shall not be considered a violation of this
Section 7(c). The Participant shall not be in violation of this
Section 7(c) solely by providing a reference for a former employee of the
Company.


(d)Non-Disparagement. The Participant agrees not to make any public disparaging,
negative, or defamatory comments about the Company including the Company’s
business, its directors, officers, employees, parents, subsidiaries, partners,
affiliates, operating divisions, representatives or agents, or any of them,
whether written, oral, or electronic.  In particular, the Participant agrees to
make no public statements including, but not limited to, press releases,
statements to journalists, employees, prospective employers, interviews,
editorials, commentaries, or speeches, that disparage or may disparage the
Company’s business, are critical of the Company or its business, or would cast
the Company or its business in a negative light.  In addition to the
confidentiality requirements set forth in this Agreement and those imposed by
law, the Participant further agrees not to provide any third party, directly or
indirectly, with any documents, papers, recordings, e-mail, internet postings,
or other written or recorded communications referring or relating the Company’s
business, that would support, directly or indirectly, any disparaging, negative
or defamatory statement, whether written or oral. This Section 7(d) shall not be
violated by (i) responding publicly to incorrect, disparaging, or derogatory
public statements to the extent reasonably necessary to correct or refute


4

--------------------------------------------------------------------------------

FORM


such public statements or (ii) making any truthful statement to the extent
(y) reasonably necessary in connection with any litigation, arbitration, or
mediation or (z) required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
apparent jurisdiction to order the person to disclose or make accessible such
information.  The Company agrees not to make any public statement which is
disparaging or defamatory about the Participant, whether written, oral, or
electronic.  The Company’s obligations under the preceding sentence shall be
limited to communications by its senior corporate executives having the rank of
Senior Vice President or above and any member of the Board (“Specified
Executives”), and it is agreed and understood that any such communication by any
Specified Executive (or by any executive at the behest of a Specified Executive)
shall be deemed to be a breach of this Section 7(d) by the Company.


(e)Prior Notice Required.  The Participant hereby agrees that, prior to
accepting employment with any other person or entity during the Covenant Period,
the Participant will provide such prospective employer with written notice of
the provisions of this Section 7, with a copy of such notice delivered
simultaneously to the General Counsel of the Company.


(f)Return of Company Property/Passwords.  The Participant hereby expressly
covenants and agrees that following termination of the Participant’s employment
with the Company for any reason or at any time upon the Company’s written
request, the Participant will promptly return to the Company all property of the
Company in Participant’s possession or control (whether maintained at
Participant’s office, home or elsewhere), including, without limitation, all
Company passwords, credit cards, keys, beepers, laptop computers, cell phones
and all copies of all management studies, business or strategic plans, budgets,
notebooks and other printed, typed or written materials, documents, diaries,
calendars and data of or relating to the Company or its personnel or affairs. 
Notwithstanding the foregoing, the Participant shall be permitted to retain
Participant’s rolodex (or similar list of personal contacts),
compensation-related data, information needed for tax purposes and other
personal items.


(g)Participant Covenants Generally.


(i)The Participant’s covenants as set forth in this Section 7 are from time to
time referred to herein as the “Participant Covenants.” If any of the
Participant Covenants is finally held to be invalid, illegal or unenforceable
(whether in whole or in part), such Participant Covenant shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability and the remaining Participant Covenants shall not be
affected thereby; provided, however, that if any of the Participant Covenants is
finally held to be invalid, illegal or unenforceable because it exceeds the
maximum scope determined to be acceptable to permit such provision to be
enforceable, such Participant Covenant will be deemed to be modified to the
minimum extent necessary to modify such scope in order to make such provision
enforceable hereunder.


(ii)The Participant understands that the foregoing restrictions may limit
Participant’s ability to earn a livelihood in a business similar to the business
of the Company and its controlled affiliates, but the Participant nevertheless
believes that Participant has received and will receive sufficient consideration
and other benefits as an employee of the Company and as otherwise provided
hereunder to clearly justify such restrictions which, in any event (given
Participant’s education, skills and ability), the Participant does not believe
would prevent Participant from otherwise earning a living.  The Participant has
carefully considered the nature and extent of the restrictions placed upon
Participant by this Section 7,


5

--------------------------------------------------------------------------------

FORM


and hereby acknowledges and agrees that the same are reasonable in time and
territory and do not confer a benefit upon the Company disproportionate to the
detriment of the Participant.


(h)Enforcement.  Because the Participant’s services are unique and because the
Participant has access to confidential information, the parties hereto agree
that money damages would be an inadequate remedy for any breach of this
Section 7.  Therefore, in the event of a breach or threatened breach of this
Section 7, the Company or its respective successors or assigns may, in addition
to other rights and remedies existing in their favor at law or in equity, apply
to any court of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security) or require the
Participant to account for and pay over to the Company all compensation,
profits, moneys, accruals or other benefits derived from or received as a result
of any transactions constituting a breach of the covenants contained herein, if
and when final judgment of a court of competent jurisdiction is so entered
against the Participant.


(i)Interpretation.  For purposes of this Section 7, references to “the Company”
shall mean the Company as hereinbefore defined and any of its controlled
affiliated companies.


8.Amendment. No amendment of this Agreement shall materially adversely impair
the rights of the Participant without the Participant’s consent, except such an
amendment made to comply with applicable law (including Applicable Exchange
listing standards or accounting rules) or avoid the incurrence of tax penalties
under Section 409A of the Code.


9.Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Participant and the Participant’s beneficiary, if applicable.


10.Captions. Captions provided herein are for convenience only and shall not
affect the scope, meaning, intent or interpretation of the provisions of this
Agreement.


11.Severability; Entire Agreement. If any provision of the Plan or this
Agreement is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such provision will be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability and the
remaining provisions will not be affected thereby; provided that if any of such
provision is finally held to be invalid, illegal, or unenforceable because it
exceeds the maximum scope determined to be acceptable to permit such provision
to be enforceable, such provision will be deemed to be modified to the minimum
extent necessary to modify such scope in order to make such provision
enforceable hereunder. The Plan and this Agreement contain the entire agreement
of the parties with respect to the subject matter thereof and supersede all
prior agreements, promises, covenants, arrangements, communications,
representations and warranties between them, whether written or oral with
respect to the subject matter thereof.


12.Governing Law; Choice of Forum. This Agreement shall be governed by and
construed in accordance with the laws of the State of Indiana, without reference
to principles of conflict of laws. Venue for a dispute in respect of this
Agreement shall be the federal courts located in Columbus, Ohio.


13.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement.




6

--------------------------------------------------------------------------------

FORM


14.Section 409A. The amounts payable under this Agreement are intended to avoid
the incurrence of tax penalties under Section 409A of the Code. This Agreement
shall in all respects be administered in accordance with Section 409A of the
Code. Each payment under this Agreement shall be treated as a separate payment
for purposes of Section 409A of the Code. In no event may the Participant,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. Notwithstanding anything herein to the contrary, in the
event that the Participant is a “specified employee” within the meaning of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the Date of Termination), amounts
that constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code that would otherwise be payable and benefits that would
otherwise be provided hereunder during the six-month period immediately
following the Participant’s separation from service shall instead be paid, with
interest in the case of cash payments (calculated at the applicable federal
rate) determined as of the separation from service, or provided on the first
business day after the date that is six months following the Participant’s
separation from service; provided that, if the Participant dies following the
Participant’s separation from service and prior to the payment of the any
amounts delayed on account of Section 409A of the Code hereunder, such amounts
shall be paid to the personal representative of the Participant’s estate within
30 days after the date of the Participant’s death.




7

--------------------------------------------------------------------------------

FORM






IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the ___ day of __________, 2017.


WASHINGTON PRIME GROUP INC.,
     an Indiana corporation
 
 
By:
 
 
Name:
 
Title:

WASHINGTON PRIME GROUP, L.P.,
     an Indiana limited partnership
 
 
By:
Washington Prime Group Inc.,
 
an Indiana corporation, its general partner
 
 
By:
 
 
Name:
 
Title:

PARTICIPANT
 
 
By:
 
 
Name:





































[Signature Page to WPG Employee RSU Award Agreement]




8